 
 


SYNTHEMED, INC.


CONSULTING AGREEMENT




        This Consulting Agreement (the "Agreement") is entered into effective
October 1, 2008 (the “Effective Date”) by and between SyntheMed, Inc., a
Delaware corporation (the "Company"), and Gere S. diZerega, MD ("Consultant").


WHEREAS, Consultant has from time to time rendered consulting and advisory
services to the Company regarding research and development activities, including
pursuant to a consulting agreement dated as of December 1, 1995, as the same has
been amended (the “Original Agreement”);


WHEREAS, the term of Consultant’s retention under the Original Agreement expired
on November 30, 2003;


WHEREAS, the Company desires Consultant to render services to the Company in the
capacity of Medical Director, and Consultant desires to render services to the
Company in such capacity;


NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
Company and Consultant agree as follows:


        1.    Consulting Relationship.    During the term of this Agreement,
Consultant will serve as Medical Director of the Company, and in that capacity
Consultant shall have the rights, powers, authority, functions, duties and
responsibilities as the President & CEO and/or Executive Chairman may assign to
Consultant from time to time that are commensurate with Consultant’s status as
Medical Director.  Without limiting the foregoing, Consultant will be actively
engaged in, working with the President & CEO, Executive Chairman and VP R&D/CSO,
(i) development of new products, (ii) design and implementation of pre-clinical
and clinical studies and (iii) regulatory activities including advice regarding
US FDA regulatory submissions.  Consultant shall be responsible to and shall
report to the President & CEO. As needed and upon request, Consultant will
participate in meetings of the Board of Directors of the Company, as well as
investor presentations.  Consultant shall devote such time and attention to the
business of the Company as is reasonably necessary to fulfill Consultant’s
responsibilities as Medical Director.


        2.    Compensation.    As full compensation for the services to be
rendered by Consultant in all capacities to the Company, the Company shall pay
Consultant the compensation set forth on Exhibit A hereto.
 
        3.    Expense Reimbursement.    Consultant shall be entitled to
reimbursement for reasonable travel and other out-of-pocket expenses incurred by
Consultant in the performance of services rendered hereunder following
submission of written expense statements and other supporting documentation in
accordance with the policy and practice of the Company.


        4.    Term and Termination.    The term of this Agreement shall commence
on the Effective Date and shall continue until December 31, 2009, subject to
automatic extension for  successive one-year periods unless either party
provides written notice to the other of its intention not to renew at least ten
days prior to the then scheduled expiration date.  Notwithstanding the
foregoing, either party may terminate this Agreement at any time prior to its
then scheduled expiration date, upon thirty (30) days' prior written notice to
the other party if termination is without cause and upon written notice to the
other party if termination is as a result of a breach by the non-terminating
party.  Upon termination of this Agreement, neither Consultant nor the Company
shall have any further obligations under this Agreement, except that any
liabilities accrued through the date of termination (including under Sections 2
and 3) and Sections 5, 7 and 10 shall survive termination.
 
        5.    Independent Contractor.    


(a)    Relationship.    Consultant's relationship with the Company will be that
of an independent contractor and not that of an employee.




        (b)    No Benefits.    Consultant acknowledges and agrees that
Consultant will not be eligible for any Company

 
 

--------------------------------------------------------------------------------

 

employee benefits and, to the extent Consultant otherwise would be eligible for
any Company employee benefits but for the express terms of this Agreement,
Consultant hereby expressly declines to participate in such Company employee
benefits.


        (c)    Withholding; Indemnification.    Consultant shall have full
responsibility for applicable withholding taxes for all compensation paid to
Consultant under this Agreement. Consultant agrees to indemnify, defend and hold
the Company harmless from any liability for, or assessment of, any claims or
penalties with respect to such withholding taxes, including any liability for,
or assessment of, withholding taxes imposed on the Company by the relevant
taxing authorities with respect to any compensation paid to Consultant, as well
as reasonable attorneys’ fees incurred in connection therewith.


        6.    Other Activities.  The parties acknowledge that Consultant has
from time to time been engaged, and may during the term of this Agreement
continue to engage, in consulting activities for third parties in the fields of
adhesion prevention, cardiac drug delivery and such other fields as the Company
may, from time to time, pursue (“Competing Fields”).  On or before the Effective
Date, Consultant shall inform the Company in writing of each such  engagement
pending as of such date, including the name of the party for whom the services
are performed and the general nature of the engagement.  During the term of this
Agreement and the three-month period thereafter, the Consultant shall inform the
Company in writing of any material changes to such engagements and, at least 30
days prior to the commencement thereof, the commencement of any new such
engagement.  The Company will honor Consultant’s requests for confidentiality
regarding this information.




        7.    Non-Solicitation, Confidentiality and Proprietary Rights
Provisions.    In further consideration for the compensation payable by the
Company hereunder and as a condition to the Company’s obligations hereunder,
Consultant agrees to be bound by the provisions set forth on Exhibit B hereto.


        8.    Compliance with Law.  Consultant represents and warrants to the
Company that Consultant will render the services to be performed by Consultant
hereunder in compliance with all applicable laws and regulations.


        9.    Conflicts with this Agreement.    Consultant represents and
warrants that Consultant is not presently under any contractual or other
restriction or obligation which conflicts with, or would be materially breached
by Consultant’s execution and delivery of, this Agreement or the performance of
the services to be rendered by Consultant hereunder, and during the term of this
Agreement, Consultant will not become subject to any such contractual
restriction or obligation, whether written or oral.
 
        10.    Miscellaneous.    


        (a)    Amendments and Waivers.    Any term of this Agreement may be
amended or waived only with the written consent of the parties.


        (b)    Sole Agreement.    This Agreement, including the Exhibits hereto,
constitutes the sole agreement of the parties and supersedes all oral
negotiations and prior writings with respect to the subject matter hereof.  The
parties acknowledge the expiration of the Consultant’s retention under the
Original Agreement and that this Agreement exclusively sets forth the terms
under which Consultant shall render services to the Company hereunder and the
compensation therefor.


        (c)    Notices.    Any notice required or permitted by this Agreement
shall be in writing and shall be deemed sufficient upon receipt, when delivered
personally or by courier, overnight delivery service or confirmed facsimile, or
48 hours after being deposited in the regular mail as certified or registered
mail (airmail if sent internationally) with postage prepaid, if such notice is
addressed, in the case of the Company, to the address or facsimile number of its
corporate headquarters (attention: President & CEO) with a copy to Eilenberg
Krause & Paul LLP, 11 E 44th Street, NY, NY 10017, and in the case of
Consultant, to Consultant’s address or facsimile number as currently on file
with the Company, or as subsequently modified by written notice.


        (d)    Choice of Law.    The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of New
Jersey, without giving effect to the principles of conflict of laws.


        (e)    Severability.    If one or more provisions of this Agreement are
held by a court of competent jurisdiction to be

 
2

--------------------------------------------------------------------------------

 

unenforceable under applicable law, then (i) such provision shall be excluded
from this Agreement, (ii) the balance of the Agreement shall be interpreted as
if such provision were so excluded and (iii) the balance of the Agreement shall
be enforceable in accordance with its terms.


        (f)    Counterparts.    This Agreement may be executed in counterparts,
each of which shall be deemed an original, but all of which together will
constitute one and the same instrument.


        (g)    Arbitration; Consent to Jurisdiction.    Any dispute or claim
arising out of or in connection with any provision of this Agreement shall be
exclusively and finally settled by binding arbitration in Middlesex County, New
Jersey, in accordance with the rules of the American Arbitration Association by
one arbitrator appointed in accordance with said rules. The arbitrator shall
apply New York law, without reference to rules of conflicts of law or rules of
statutory arbitration, to the resolution of any dispute. Judgment on the award
rendered by the arbitrator may be entered in any court having jurisdiction
thereof. Notwithstanding the foregoing, the parties may apply to any court of
competent jurisdiction for preliminary or interim equitable relief, or to compel
arbitration in accordance with this paragraph, without breach of this
arbitration provision. This Section 10(g) shall not apply to the Confidentiality
Agreement. To the extent that any court action is permitted consistent with or
to enforce this Section 10(g), the parties hereby consent to the jurisdiction of
the state and federal courts located in Middlesex County, New
Jersey.  Accordingly, with respect to any such court action, the Consultant
(i) submits to the personal jurisdiction of such courts; (ii) consents to
service of process; and (iii) waives any other requirement (whether imposed by
statute, rule of court, or otherwise) with respect to personal jurisdiction or
service of process.


       (h)   Assignment.    Consultant agrees that Consultant may not assign
this Agreement, as it is personal to Consultant.  The Company may assign this
Agreement upon notice to Consultant.


        (i)    Advice of Counsel.    EACH PARTY ACKNOWLEDGES THAT, IN EXECUTING
THIS AGREEMENT, SUCH PARTY HAS HAD THE OPPORTUNITY TO SEEK THE ADVICE OF
INDEPENDENT LEGAL COUNSEL, AND HAS READ AND UNDERSTOOD ALL OFTHE TERMS AND
PROVISIONS OF THIS AGREEMENT. THIS AGREEMENT SHALL NOT BE CONSTRUED AGAINST ANY
PARTYBY REASON OF THE DRAFTING OR PREPARATION HEREOF.


        The parties have executed this Consulting Agreement on the respective
dates set forth below.




SYNTHEMED, INC.


By:  s/Robert P. Hickey
                    Name/Title:  R P. Hickey/Pres. & CEO
Date:  9/30/08




GERE S. DIZEREGA, MD


s/  Gere S. diZerega
Date:  10/1/08



 
3

--------------------------------------------------------------------------------

 



EXHIBIT A


COMPENSATION






Cash Fee:  $75,000 per annum, payable monthly in arrears.


Stock Options: Non-qualified stock options to purchase 200,000 shares of common
stock, exercisable as to 100,000 shares at $.40/share (or such higher price as
is equal to fair market value on the date of grant) and as to the remaining
100,000 shares at $.60/share, the lower priced options vesting in full on the
first anniversary of the date of grant and the higher priced options vesting in
full on the second anniversary of the date of grant, and expiring on the tenth
anniversary of the date of grant.  The options shall be granted on the Effective
Date or as soon thereafter as is reasonably practicable.





 
 

--------------------------------------------------------------------------------

 



EXHIBIT B


 NON-SOLICITATION, CONFIDENTIALITY AND
 PROPRIETARY RIGHTS PROVISIONS


Capitalized terms used but not defined in this Exhibit B shall have the meanings
ascribed thereto in the Consulting Agreement to which this Exhibit B is
attached.


1. Non-Solicitation.  During the term of the Agreement and for 12 months
thereafter (the “Restricted Period”), Consultant shall not, directly or
indirectly, induce, solicit, endeavor to entice or attempt to induce (i) any
employee, consultant or independent contractor of the Company to cease
employment with or retention by SyntheMed, or to work for, render services or
provide advice to, or supply Confidential Information of SyntheMed to, any third
person or entity, or to in any way adversely interfere with the relationship
between any such employee, consultant or independent contractor and SyntheMed
(ii) any customer, vendor, licensee, licensor or other business relation of
SyntheMed to cease doing business with SyntheMed, or in any way interfere with
the relationship between any such customer, vendor, licensee, licensor or other
business relation and SyntheMed, including without limitation, offering to sell
to or selling to any such customer any product sold or being developed by
SyntheMed or that competes with a product sold or being developed by
SyntheMed.  “Customer" shall include any entity that purchased any product or
service from the Company or its distributors during the term of this Agreement
or within twelve months of the termination of Consultant's retention hereunder,
without regard to the reason for such termination.  "Customer" also includes any
former customer or potential customer of the Company which the Company has
solicited during the term of this Agreement or within twelve months of the
termination of Consultant's retention hereunder.


2. Confidential Information.


(a) Existence of Confidential Information.  The Company owns and has developed
and compiled, and will develop and compile, certain proprietary technology,
know-how and confidential information which have great value to its business
(referred to, collectively, as “Confidential Information”). Confidential
Information includes not only information disclosed by the Company to
Consultant, but also information developed or learned by Consultant during the
course or as a result of retention by the Company, which information shall be
the property of the Company. By way of example and without limitation,
Confidential Information includes all information that has or could have
commercial value or other utility in the business in which the Company is
engaged or contemplates engaging, and all information of which the unauthorized
disclosure could be detrimental to the interests of the Company, whether or not
such information is specifically labeled as Confidential Information. By way of
example and without limitation, Confidential Information includes any and all
information developed, obtained, licensed by or to or owned by the Company
concerning trade secrets, techniques, know-how (including research data,
designs, plans, procedures, merchandising, marketing, distribution and
warehousing know-how, processes, and research records), software, computer
programs, and any other intellectual property created, used or sold (through a
license or otherwise) by the Company, product know-how and processes,
innovations, discoveries, improvements, research, development, test results,
reports, specifications, data, formats, marketing data and plans, business
plans, strategies, forecasts, unpublished financial information, orders,
agreements and other forms of documents, price and cost information,
merchandising opportunities, expansion plans, budgets, projections, customer,
supplier, licensee, licensor and subcontractor identities, characteristics,
agreements and operating procedures, and salary, staffing and employment
information.


(b) Protection of Confidential Information.  Consultant acknowledges and agrees
that in the performance of duties hereunder Consultant develops and acquires,
and the Company discloses to and entrusts Consultant with, Confidential
Information which is the exclusive property of the Company and which Consultant
may possess or use only in the performance of duties for the Company. Consultant
also acknowledges that Consultant is aware that the unauthorized disclosure of
Confidential Information, among other things, may be prejudicial to the
Company's interests, an invasion of privacy and an improper disclosure of trade
secrets. Consultant shall not, directly of indirectly, use, make available,
sell, disclose or otherwise communicate to any corporation, partnership,
individual or other third party, other than in the course of Consultant's
assigned duties and for the benefit of the Company, any Confidential
Information, either during the term of the Agreement or thereafter. In the event
Consultant desires to publish the results of Consultant's work

 
 

--------------------------------------------------------------------------------

 

for or experiences with the Company through literature, interviews or speeches,
Consultant will submit requests for such interviews or such literature or
speeches to the Board of Directors of the Company at least fourteen (14) days
before any anticipated dissemination of such information for a determination of
whether such disclosure is in the best interests of the Company, including
whether such disclosure may impair trade secret status or constitute an invasion
of privacy. Consultant agrees not to publish, disclose or otherwise disseminate
such information without the prior written approval of the Board of Directors of
the Company.


3. Invention and Patents.


(a)  Consultant will promptly and fully disclose to the Company any and all
inventions, discoveries, trade secrets and improvements, whether or not
patentable or whether or not they are made, conceived or reduced to practice
during working hours or using the Company's data or facilities, which Consultant
shall develop, make, conceive or reduce to practice during Consultant's
retention by the Company, either solely or jointly with others (collectively,
"Developments"). To the maximum extent permitted by law, all such Developments
related to anti-adhesion products or otherwise related to any work performed by,
or Confidential Information disclosed or made known to, Consultant in connection
with Consultant’s activities hereunder (collectively, “Other SyntheMed
Work”),  shall be the sole property of the Company, and Consultant hereby
assigns to the Company, without further compensation, all his right, title and
interest in and to such Developments and any and all related patents, patent
applications, copyrights, copyright applications, trademarks and trade names in
the United States and elsewhere.


(b)  Consultant shall keep and maintain adequate and current written records of
all Developments (in the form of notes, sketches, drawings and as may be
specified by the Company), which records shall be available to and, to the
extent related to anti-adhesion products or Other SyntheMed Work, remain the
sole property of the Company at all times.


(c)  Consultant shall assist the Company in obtaining and enforcing patent,
copyright and other forms of legal protection for the Developments related to
anti-adhesion products or Other SyntheMed Work in any country. Upon request,
Consultant shall sign all applications, assignments, instruments and papers and
perform all acts necessary or desired by the Company and to enable the Company
its successors, assigns and nominees, to secure and enjoy the full exclusive
benefits and advantages thereof.


(d)  Consultant understands that Consultant’s obligations under this Section 3
will continue after the termination of his retention with the Company and that
Consultant shall perform such obligations without further compensation, except
(i) for reimbursement of expenses incurred at the request of the Company and
(ii) that after the termination of Consultant’s retention with the Company and
notwithstanding anything in this Section 3 to the contrary, Consultant shall not
be required to provide assistance to the Company in accordance with this Section
3 for more than 50 hours during any twelve-month period. If the Company desires
assistance beyond such 50-hour limitation, such assistance shall be subject to
Consultant’s consent, not to be unreasonably withheld, and the Company will
compensate Consultant on a per diem basis at a per diem rate that is determined
by dividing the Consultant’s annual retention fee in effect when the term of the
Agreement terminated or expired by 250 days.


(e)  The provisions of this Section 3 do not apply to any Development of
Consultant if it (a) (i) was developed entirely on Consultant’s own time; (ii)
was not made with the use of Confidential Information or any equipment,
supplies, or facilities of SyntheMed; (iii) is unrelated, directly or
indirectly, to the business of SyntheMed or to SyntheMed’s actual or
demonstrably anticipated research or development; and (iv) did not result from
any work performed by Consultant for SyntheMed or (b) otherwise qualifies fully
under Section 2870 of the California Labor Code, if applicable.


4.  Injunction.  Consultant agrees that the restrictions and agreements
contained in this Exhibit B are reasonable and necessary to protect the
legitimate interests of the Company, and that any violation of these provisions
will cause substantial and irreparable harm to the Company that would not be
quantifiable and for which no adequate remedy would exist at law.  Consultant
further acknowledges that Consultant has requested, or has had the opportunity
to request, that legal counsel review this Exhibit B and the Agreement, and
having exhausted such right, agrees to the terms herein without
reservation.  Accordingly, Consultant authorizes the issuance of injunctive
relief by any court of appropriate jurisdiction, without the requirement of
posting bond, for any actual or threatened violation of the provisions of this
Exhibit B.

 
2

--------------------------------------------------------------------------------

 



5.  Severability; Construction.  Whenever possible, each provision of this
Exhibit B shall be interpreted in such a manner as to be effective and valid
under applicable law but if any provision of this Exhibit B is held to be
invalid, illegal or unenforceable under any applicable law or rule, the
validity, legality and enforceability of the other provisions of this Exhibit B
will not be affected or impaired thereby.  In furtherance and not in limitation
of the foregoing, should the duration or geographical extent of, or business
activities covered by, any provision of this Exhibit B be in excess of that
which is valid and enforceable under applicable law, then such provision shall
be construed to cover only that duration, extent or activities that are valid
and enforceable.  Consultant acknowledges the uncertainty of the law in this
respect and expressly stipulates that this Exhibit B be given the construction
that renders its provisions valid and enforceable to the maximum extent (not
exceeding its express terms) possible under applicable law.







 
3

--------------------------------------------------------------------------------

 
